DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of EP 17198908.0 filed October 27, 2017 as required by 37 CFR 1.55.
A copy of the WIPO publication of PCT/EP2018/078896 filed October 22, 2018 was not received.
Claim Status
Filing Date
April 4, 2022
Amended
7, 11, 13
Under Examination
7-13


Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) rejection is withdrawn due to argument:
Claim 7 lines 9-13 “a final slag composition having the ratios: 0.25<SiO2/Al2O3<2.5, 0.5<SiO2/CaO<2.5, and MgO>10%”.
	The applicant persuasively argues the weight of the oxide can be derived from the weight of the elements and the elemental and oxide molecular weight (Remarks pg. 4 paras. 3-4) using the molecular weights to convert the elemental ratio to the oxide ratio (Remarks pg. 5 paras. 1-3).  
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 7 line 2 “1%” and “15%” and line 13 “10%”.
Claim 11 lines 6-7 “a metal-bearing material containing, in oxidized form, more than 1% Co, and more than 1% Mg”.
Claim 11 line 7 “1%”.
In applicant’s specification percentages are presented without units, such as 3:4-13. In Tables 1 and 2 percentages are presented as “wt.%”, which supports applicant’s claim amendment.
The following 112(b) rejections are withdrawn due to argument:
Claim 8 lines 1-2 “the metal-bearing material comprises Mixed Hydroxide Precipitates (MHP).
Claim 9 lines 1-2 “the smelting step…starting from MHP”.
	The applicant persuasively argues [0003]-[0010] of the PG Publication of applicant’s specification define mixed hydroxide precipitates (MHP) and [0018] defines “metal bear material in oxidized form” as metals within an oxidation state higher than zero (Remarks para. spanning pgs. 5-6, pg. 6 paras. 2-3).
Response to Arguments
Osborne in view of Chung and optionally Xiao
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.
	The applicant argues in embodiment 1 of Osborne reduction smelting is performed in a single step in an electric furnace with a solid state reductant such as coke or charcoal ([0029]) and it is silent to the slag composition and it is not illustrated in the example (Remarks pg. 7 para. 4).
	The examiner respectfully disagrees. It is unclear where Osborne teaches that the slag composition (Table 1)is a result of reduction in a single step in an electric furnace with a solid state reductant such as coke or charcoal. Osborne teaches in [0029] reducing the nickel oxide either by 1) reduction smelting in an electric furnace with a solid reductant to produce molten nickel and molten slag or 2) two stages by first reducing in the solid state using either solid or gaseous reductant and then melting the reduced agglomerates to separate the slag from the metal. Absent evidence to the contrary, it appears that the two nickel oxide reduction processes are functional equivalents, such that they would result in substantial similar slag compositions. It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Further, a reference may be relied upon for all that it would have reasonably suggests to one having ordinary skill in the art. MPEP 2123(I). Osborne teaches a slag composition after smelting with 22.8% MgO and 52.3% SiO2 and 20.1% CaO (i.e. SiO2/CaO of 2.6) (Osborne [0030], Table I). MgO of 22.8% falls within the claimed range of more than 10%. A ratio of SiO2/CaO of 2.6 is close to the claimed upper limit of less than 2.5. Absent evidence to the contrary, one of ordinary skill in the art would have expected the slag of Osborne to have the same properties as the claimed final slag such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues in embodiment 2 of Osborne a 2-step process has a starting material smelted in reducing conditions in a bath furnace in a single step with SiO2/Al2O3 of 52.3/4.25=12.3 (Remarks pg. 8 para. 1).
The examiner respectfully disagrees. It is unclear where Osborne teaches which reducing process was used for the data presented in Table I. Further, as discussed above, evidence that the different smelting process embodiments result in slag composition differences has not been presented.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the rejection is over Osborne in view of Chung. Chung teaches adding up to 20% of MgO and Al2O3 (Chung 3:73-74, 4:100-101, 104-106) to a process for recovering valuable metals, such as cobalt (Chung 1:5-6, 9-14) to result in basicity during smelting, which stabilizes operation and viscosity of the slag (Chung 4:98-104) without saturating and not refining Al (Chung 4:104-105). Further, Osborne, Chung, and applicant’s invention are analogous art in the same field of endeavor of recovering cobalt from cobalt-bearing materials (Osborne [0018]; Chung 3:62-65; applicant’s specification 1:3-4). MPEP 214101(a)(I).
	The applicant argues in embodiment 2 of Osborne no fluxes are added (Table 3, [0032]) and there is not slag present (Table 3) (Remarks pg. 8 para. 1).
	The examiner respectfully disagrees. The rejection is based on the teachings in Table I of Osborne, in which flux is added and slag is present. 
	The applicant argues Tables 1 and 3 in Osborne relate to different processes such that the reported compositions cannot be combined (Remarks pg. 8 para. 2).
	The examiner respectfully disagrees. Patents are relevant as prior art for all they contain. MPEP 2123(I). The examples in Osborne are relied on in the rejection to provide evidence of the recovery of the smelted metal. The rejection over Osborne is based on the slag composition presented in Table I, which has a recovery of 96.48% smelted metal (i.e. more than 80%). In this example the recovered metal is Ni. Table III of Osborne has an example with recovered Co of 92.74%. Osborne further teaches a process  for recovering nickel and cobalt ([0005]). Absent evidence to the contrary, the teachings of Osborne indicate the process recovers an amount of Co that overlaps with the claimed range such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	Alternatively, if it is determined that the MHP taught by Osborne and the recovery rate of the metals do not read on the claimed metal-bearing material, then a rejection in view of Xiao is applied. Xiao teaches recovery of at least 95 wt% Co ([0002], [0014], [0017], [0047], [0072]) because it is efficient recovery that is relatively high, resulting in a simple process (Xiao [0047], [0072]). Recovery of at least 95 wt% Co overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues the slag composition of Osborne is suitable for the stabilization of solid pellets during calcination for use in a molten bath process where the slag serves different purposes in different conditions and appears to be random (Remarks pg. 8 para. 3).
	The examiner respectfully disagrees. Osborne in view of Chung and optionally Xiao teach a smelting process (i.e. reduction smelting to produce molten metal and slag; Osborne [0029]) of MHP (i.e. mixed nickel-cobalt hydroxide product; Osborne [0008], [0009], [0019]) that produces a slag of SiO2, Cao, Al2O3 (Osborne [0010], [0023], [0030], Table 1, Fig. 6), and MgO (Chung 3:65-67, 73-74, 4:98-106; Xiao [0027], [0036], [0038]) with a recovery of at 91 or 95% (Osborne Tables I, III; Xiao [0047], [0072]), rendering the claimed process for recovering metals obvious.
	The applicant argues hindsight in adding more Al2O3 according to Chung to Osborne (Remarks pg. 8 para. 4).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Chung teaches smelting with CaO, SiO2, MgO, and Al2O3 (Chung 3:65-67) with up to 20% MgO and Al2O3 results in basicity during smelting, stabilizing the operation and viscosity of the slag, without saturating and not refining Al (Chung 3:73-74, 4:98-106).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2009/0208405) in view of Chung (KR 10-2007-0046990 machine translation. Citations as page:line(s).) and optionally Xiao (CN 103526035 machine translation). 
Regarding claim 7, Osborne teaches a process related to recovering nickel and cobalt ([0005]) by reduction smelting in an electric furnace to produce and separate molten metal and molten slag (i.e. smelting said metal-bearing furnace in a bath furnace together with slag formers, wherein smelting comprises applying reducing smelting conditions to produce an alloy phase and a slag phase, and separating the alloy phase from the slag phase) ([0029]) where the starting material is a mixed nickel-cobalt hydroxide product (MHP) ([0008], [0009], [0019]) that undergoes leaching to form a metal oxide (i.e. metal-bearing material comprising oxidized form) ([0009], [0019], [0029]) with higher metal concentration ([0020]) and is mixed with a slag making oxide of SiO2, CaO, and Al2O3 ([0010], [0023], Fig. 6).
Osborne teaches an example for a nickel hydroxide product (NHP) including the slag composition after smelting with 20.1% CaO, 4.25% Al2O3, 22.8% MgO, and 52.3% SiO2 (i.e. SiO2/Al2O3 is 12.3; SiO2/CaO is 2.6) where the starting material has 2.41% MgO and 0.11% Al2O3 ([0030], Table I). The example is indicative of the invention, where the MgO of the final slag is more than 10% and the ratio of SiO2/CaO is close to that claimed such that one of ordinary skill in the art would have expected the slag of Osborne (i.e. the prior art) to have the same properties as the claimed final slag. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. MPEP 2144.05(I).
Osborne is silent to a SiO2/Al2O3 ratio in the final slag that is more than 0.25 and less than 2.5.
Chung teaches a process for recovering valuable metals from a lithium ion battery, such as cobalt (1:5-6, 9-14) by smelting scrap with CaO, SiO2, MgO, and Al2O3 (3:65-67) with up to 20% of MgO and Al2O3 (3:73-74, 4:100-101, 104-106).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Osborne to increase the amount of Al2O3 in the starting slag to be up to 20% in combination with MgO because it results in basicity during smelting, which stabilizes the operation and viscosity of the slag (Chung 4:98-104) and beyond this amount Al2O3 saturates in the slag and Al is not refined into the slag (Chung 4:104-105). Increasing the amount of Al2O3 in the starting slag increases the final amount of Al2O3 in the smelted slag, decreasing the final ratio of SiO2/Al2O3 such that it is less than 12.3. Further, the process of the prior art (i.e. the amount of Al2O3 and MgO added to the starting slag in Chung being up to 20%) is substantially similar to applicant’s invention (i.e. the amount of Al2O3 in the starting slag, where applicant’s inventive example adds 100 g of Al2O3 to 1000 g of MHP (i.e. Al2O3 is 100/1000, 10%, of the amount of MHP) (applicant’s specification 6:31-32)). It appears that the product of the process of the prior art is substantially similar to the product claimed, including SiO2/Al2O3 being more than 0.25 and less than 2.5.
Osborne teaches a mixed nickel-cobalt hydroxide product (MHP) ([0008], [0009], [0019]).The material of the prior art (i.e. the MHP of Osborne, [0008], [0009], [0019]) is substantially similar to the metal-bearing material claimed (i.e. applicant’s specification 3:30-33, 4:1-4, where typical MHP contain a minimum concentration of 15% of Co and Ni and a minimum concentration of 1% Co). It appears that the composition of the prior art is substantially similar to the composition claimed, including having more than 1% Co, a total of Co and Ni of more than 15%, and more than 1% Mg.
Osborne teaches an example of nickel hydroxide product (NHP) with a recovery of 96.48% smelted metal (Table I), an example of cobalt carbonate product (CCP) with a recovery of 92.74%, and an example of nickel carbonate product (NCP) with a recovery of 91.34% (Table III). The examples in Osborne teach a recovery rate of at least 91%, which overlaps with the claimed alloy comprises more than 80% of the Co. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The process of Osborne in view of Chung (i.e. smelting) is substantially similar to that claimed. It appears that the product of the process is also substantially similar, including the alloy phase comprising less than 1% of Mg.
In the event it is determined that the MHP taught by Osborne and the recovery rate of the metals in the examples of Osborne do not read on the claimed metal-bearing material, then the below rationale is applied.
Osborne is silent to the amounts of Co, Co and Ni, and Mg in the mixed nickel-cobalt hydroxide product (MHP).
Xiao teaches a method for recovering valuable metals ([0002]) such as Co and Ni ([0010]) from lithium ion battery waste with one or more of Cu, Co, and Ni slag ([0014]), where the waste material includes 5 to 16 wt% Co and 2 to 2.5 wt% Ni  ([0033]), the Cu slag includes 0.9 to 5 wt% MgO ([0036]), the Co slag includes 3 to 2.5 wt% Co and 3 to 5 wt% MgO ([0027]), the Ni slag contains 0.2 to 0.5 wt% Ni, 0.05 to 0.2 wt% Co, and 5 to 10 wt% MgO ([0038]), and the waste material accounts for 0 to 50 wt% of the mixture material ([0042]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Osborne to use mixed nickel-cobalt hydroxide product with Co and Ni amounts within the ranges taught by Xiao because these are known waste material amounts of Co and Ni in which recovery of these elements can be performed (Xiao [0008], [0033]-[0038]). The presence of MgO in the waste material Cu, Ni, and Co slag advantageously replaces the flux (Xiao [0042]) such that less or no flux of MgO needs to be added to the smelting process. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Osborne is silent to the recovery of Co from mixed nickel-cobalt hydroxide product (MHP).
Xiao teaches a method of recovering valuable metals ([0002]) such as Co and Ni ([0010]) with a recovery rate of at least 95 wt% ([0017], [0047], [0072]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Osborne to recover at least 95 wt% of the Co because this is efficient recovery that is relatively high, resulting in a simple process (Xiao [0047], [0072]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, Osborne teaches the starting material is a mixed nickel-cobalt hydroxide product (MHP) ([0008], [0009], [0019]).
Regarding claim 9, Osborne teaches a starting material of a mixed nickel-cobalt hydroxide product (MHP) (i.e. starting from MHP) ([0008], [0009], [0019]) processed by reduction smelting in an electric furnace to produce and separate molten metal and molten slag ([0029]) using only one smelting step (i.e. only smelting step) ([0030], Figs. 2, 3) for a metal recovery rate of at least 91% (i.e. complete Co valorization process) (Tables I, III).
In the event it is determined that the recovery rate of the metals in the examples of Osborne do not read on the claimed metal-bearing material, then the below rationale is applied.
Osborne in view of Xiao teaches a starting material of a mixed nickel-cobalt hydroxide product (MHP) (i.e. starting from MHP) (Osborne [0008], [0009], [0019]) processed by reduction smelting in an electric furnace to produce and separate molten metal and molten slag (Osborne [0029]) using only one smelting step (i.e. only smelting step) (Osborne [0030], Figs. 2, 3) for a metal recovery rate of at least 95% (i.e. complete Co valorization process) (Xiao [0017], [0047], [0072]).
Regarding claim 11, Osborne teaches forming nickel and cobalt oxide agglomerates ([0018]) by treating the MHP (i.e. Co-bearing ores of concentrates) with a leach solution (i.e. leaching reactor, leaching the ore or concentrates thereby obtaining a Co-bearing mother liquor) with MgO (i.e. precipitating Co from the mother liquor by using MgO) and acid (i.e. acidic leaching conditions) to concentrate the nickel and cobalt (i.e. thereby obtaining a metal-bearing material containing, in oxidized form, more than 1% Co and more than 1% Mg) ([0020]).
Regarding claim 13, Osborne teaches a metal recovery rate of at least 91% (Tables I, III). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
In the event it is determined that the recovery rate of the metals in the examples of Osborne do not read on the claimed metal-bearing material, then the below rationale is applied.
Osborne in view of Xiao teaches a metal recovery rate of at least 95% (i.e. complete Co valorization process) (Xiao [0017], [0047], [0072]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2009/0208405) in view of Chung (KR 10-2007-0046990 machine translation. Citations as page:line(s).) and Xiao (CN 103526035 machine translation) as applied to claim 7 above. 
Regarding claim 10, Osborne is silent to granulation or atomization of the alloy phase.
Xiao teaches a method for recovering valuable metals ([0002]) such as Co and Ni ([0010]) where after recovery ([0047]) the alloy is atomized to form powder ([0048]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Osborne to atomized the alloy after recovery because it allows for further powder leaching, leaching liquefaction, separation, and purification to obtain marketable metal products (Xiao [0048]).
Regarding claim 12, Osborne in view of Xiao teaches leaching the Cu-Co-Ni alloy powder (i.e. leaching the atomized alloy phase, thereby obtaining a Co-bearing leach solution), separating, and purifying (i.e. purifying the leach solution by extracting or removing impurities from the solution, thereby obtaining a purified solution) to obtain marketable metal (i.e. recovering Co from the purified solution) (Xiao [0048]), but is silent to the leaching conditions being acidic.
Chung teaches it is known in the art to recover Co in a crushed form using an acid leaching process (2:50-52).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the leaching conditions to be acidic because an acidic environment (Chung 2:50-52) is known to be used to recover Co (Chung 2:50-52; Xiao [0048]).
Related Art
Ratchev (US 2011/0118100)
	Ratchev teaches smelting a nickel intermediate product ([0001]) in a smelter that contains metal and slag ([0014]) where a known contaminate of nickel product is cobalt ([0018]) with an example nickel iron hydroxide product including 0.10 wt% Co, 4.00 wt% Mg, and 35.00 wt% Ni ([0089]) and a flux of CaO, Al2O3, SiO2, and MgO ([0024]) to control the basis of the slag chemistry to facilitate partitioning ([0017]) with an example resulting slag of 21.8 wt% SiO2, 42.4 wt% CaO, 15.5 wt% MgO, and 20.3 wt% Al2O3 ([0101]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735